DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on September 29, 2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertz et al (US Pat. No. 8,543,107).

Regarding claim 10, Bertz et al discloses a method of operating a communications network to convey Short Message Service (SMS) message data from first user equipment to second user equipment using the Internet Protocol (IP), wherein the communications network comprises an Evolved Packet Data Gateway (ePDG), wireless equipment, and a proxy server (fig. 1), the method comprising: with the wireless equipment, receiving a first SMS-over-IP message (fig. 3 [200] and col. 9 [lines 1-7]) from the first user equipment over a first communications link having a first bandwidth (see at least column 9 [line 12-24] and fig. 3[202], determines whether to deliver the message using SIP; column 9 [line 63-66] and fig. 3[216], delivers the message); with the wireless equipment, routing the first SMS-over-IP message to the ePDG (see at least column 8 [line 63-65] and fig. 3, discloses SMS message delivery); with the proxy server, while the first communications link is unavailable, receiving message data from the first user equipment over a second communications link having a second bandwidth that is less than the first bandwidth (see at least column 5 [line 5-7]; SMS delivery via the legacy is less bandwidth than any packet switched network; column 9 [line 25-33] and fig. 3[204], deliver the message using the legacy wireless network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertz et al (US Pat. No. 8,543,107) in view of Starck et al (US Pat. Pub. No. 2016/0127914).

Regarding claim 1, Bertz et al discloses a user equipment device (fig. 1 [SMS-GW 30]) comprising: wireless circuitry configured to communicate with external equipment over a first communications link having a first bandwidth (fig. 1 [packet-switched network 20])  and over a second communications link having a second bandwidth (fig. 1 [legacy wireless network 18])  that is less than the first bandwidth (see at least column 5 [line 5-7]; SMS delivery via the legacy is less bandwidth than any packet switched network); and control circuitry coupled to the wireless circuitry for controlling transmission of message data (see at least column 8 [line 63-65] and fig. 3, discloses SMS message delivery) wherein the control circuitry is configured to: control, while the first communications link is available (see at least column 9 [line 12-24] and fig. 3[202], determines whether to deliver the message using SIP), the wireless circuitry to transmit the SMS message data in a Session Initiation Protocol (SIP) message over the first communications link (see at least column 9 [line 63-66] and fig. 3[216], delivers the message), and control, while the first communications link is unavailable, the wireless circuitry to transmit the SMS message data over the second communication link (see at least column 9 [line 25-33] and fig. 3[204], deliver the message using the legacy wireless network).  
Bertz et al fails to explicitly disclose the wireless circuitry to transmit the SMS message data in a compressed message.  However, in the same field of endeavor, Starck et al discloses the wireless circuitry to transmit the SMS message data in a compressed message (see at least paragraphs 31 discloses that SMS message compressed).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Starck et al into the system of Bertz et al for purpose of data access using different networks and protocols, compress the SMS message; it would provide a good level of data connectivity to wireless devices.
Regarding claim 2, Bertz et al, as modified by Starck et al, Starck et al discloses the control circuitry is configured to generate the compressed message by encapsulating, using a compression algorithm associated with the second communications link, the message data (see at least paragraph 39).  
Regarding claim 3, Bertz et al, as modified by Starck et al, Starck et al discloses the compressed message does not include a Short Message Service (SMS) header or an IP Multimedia Subsystem (IMS) header (see at least paragraph 39).  
Regarding claim 4, Bertz et al, as modified by Starck et al, Starck et al discloses the SIP message comprises an SMS header and an IMS header and wherein the compressed message comprises a link layer header (see at least paragraph 40).  
Regarding claim 5, Bertz et al, as modified by Starck et al, Starck et al discloses the message data comprises Short Message Service (SMS) message data (see at least paragraph 31).  
Regarding claim 6, Bertz et al, as modified by Starck et al, Bertz et al discloses the first communications link forms part of an overlying network tunnel that runs through a wireless access point and that terminates at the electronic device and at an Evolved Packet Data Gateway (ePDG), the control circuitry being configured to transmit the SIP message to the ePDG through the network tunnel (see at least column 9 [line 12-24] and fig. 3[202]).  
Regarding claim 7, Bertz et al, as modified by Starck et al, Starck et al discloses the control circuitry is configured to transmit the compressed message to a proxy server through an additional network tunnel overlying the second communications (see at least paragraph 40).  
Regarding claim 8, Bertz et al, as modified by Starck et al, Bertz et al discloses the control circuitry is configured to identify when the first communications link has become unavailable and wherein the control circuitry is configured to control the wireless circuitry to transmit, in response to identifying that the first communications link has become unavailable, configuration data to a proxy server over the second communications link, wherein the configuration data includes an international mobile subscriber identity associated with the electronic device and a network access identifier associated with the electronic device (see at least column 9 [line 25-33] and fig. 3[204]).  
Regarding claim 9, Bertz et al, as modified by Starck et al, Bertz et al discloses the first communications link comprises a first wireless communications link in a first frequency band and wherein the second communications link comprises: a second wireless communications link in a second frequency band that is different from the first frequency band; and a network of communications nodes selected from the group consisting of: a mesh network, a relay network, a star network, a ring network, and a tree network (see at least column 5 [line 7-15]).  
Regarding claim 11, Bertz et al discloses with the proxy server, transmitting the second SMS-over-IP message to the ePDG (see at least column 9 [line 25-33] and fig. 3[204], deliver the message using the legacy wireless network).  
Bertz et al fails to explicitly disclose with the proxy server, converting the message data received from the first user equipment into a second SMS- over-IP Starck et al discloses with the proxy server, converting the message data received from the first user equipment into a second SMS- over-IP message (see at least paragraphs 31 discloses that SMS message compressed).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Starck et al into the system of Bertz et al for purpose of data access using different networks and protocols, compress the SMS message; it would provide a good level of data connectivity to wireless devices.
Regarding claim 12, Bertz et al, as modified by Starck et al, Starck et al discloses comprising: with the proxy server, receiving a third SMS-over-IP message from the ePDG. the third SMS-over-IP message comprising SMS message data transmitted by the second user equipment: with the proxy server, extracting, from the third SMS-over-IP message, the SMS message data transmitted by the second user equipment, with the proxy server, generating a compressed message by encapsulating, using a compression algorithm associated with the second communications link, the SMS message data transmitted by the second user equipment; and with the proxy server, transmitting the compressed message to the first user equipment over the second communications link (see at least paragraph 39-40).  
Regarding claim 13, Bertz et al, as modified by Starck et al, Bertz et al discloses comprising: with the ePDG, receiving the first SMS-over-IP message over a first network tunnel that runs through the wireless equipment and that terminates at the first user equipment and the ePDG; and with the ePDG, receiving the second SMS-(see at least column 9 [line 12-24] and fig. 3[202]).  
Regarding claim 14, Bertz et al, as modified by Starck et al, Bertz et al discloses receiving the message data from the first user equipment over the second communications link comprises receiving the message data over a third network tunnel that terminates at the first user equipment and the proxy server (see at least column 9 [line 12-24] and fig. 3[202]).  
Regarding claim 15, Bertz et al, as modified by Starck et al, Bertz et al discloses the second communications link comprises a wireless communications link having the second bandwidth and a network selected from the group consisting of: a relay network, a mesh network, a star network, a ring network, and a tree network (see at least column 5 [line 7-15]).  
Regarding claim 16, Bertz et al, as modified by Starck et al, Bertz et al discloses comprising: with the proxy server, receiving carrier configuration file information from a carrier configuration file server; with the proxy server, when the first communications link is unavailable, receiving configuration data from the first user equipment over the second communications link; with the proxy server, identifying, based on the configuration data and the carrier configuration file information, a network address of the ePDG; and with the proxy server, after the network address of the ePDG has been identified, transmitting an authentication request to an authentication server via the ePDG (see at least column 9 [line 25-40]).  
Regarding claim 17, Bertz et al, as modified by Starck et al, Bertz et al discloses comprising: with the proxy server, receiving a response to the authentication (see at least column 9 [line 25-40]).  
Regarding claim 18, Bertz et al, as modified by Starck et al, Bertz et al discloses comprising: with the proxy server and after the acknowledgement has been received, transmitting, via the ePDG and a network tunnel extending from the proxy server to the ePDG, an IP Multimedia Subsystem (TMS) registration request to the authentication server (see at least column 9 [line 12-24] and fig. 3[202]).  
Regarding claim 19, Bertz et al discloses a non-transitory computer- readable storage medium storing one or more programs configured to be executed by at least one processor of user equipment (fig. 1 [SMS-GW 30]) having wireless circuitry and a display, the one or more programs including instructions for: receiving, using the wireless circuitry, a message from an Evolved Packet Data Gateway (ePDG) over a first communications link, wherein the first SIP message includes first message data and wherein the first communications link has a first bandwidth (see at least column 9 [line 12-24] and fig. 3[202], determines whether to deliver the message using SIP; column 9 [line 63-66] and fig. 3[216], delivers the message); receiving, using the (see at least column 5 [line 5-7]; SMS delivery via the legacy is less bandwidth than any packet switched network; column 9 [line 25-33] and fig. 3[204], deliver the message using the legacy wireless network).
Bertz et al fails to explicitly disclose receiving a compressed message; de-encapsulating the compressed message to retrieve second SMS message data from the compressed message.  However, in the same field of endeavor, Starck et al discloses receiving, while the first communication link is unavailable, a compressed message via a second communication link (see at least paragraphs 31 discloses that SMS message compressed); de-encapsulating the compressed message to retrieve second SMS message data from the compressed message (see at least paragraphs 40).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Starck et al into the system of Bertz et al for purpose of data access using different networks and protocols, compress the SMS message; it would provide a good level of data connectivity to wireless devices.
Regarding claim 20, Bertz et al, as modified by Starck et al, Starck et al discloses the one or more programs further include instructions for: transmitting, using the wireless circuitry, an additional SIP message to the ePDG over the first communications link, wherein the additional SIP message includes third SMS message (see at least paragraphs 39-40).  
Response to Arguments
Applicant's arguments, filed on September 29, 2021, with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1-20 for the relevant citations found in Bertz et al and Starck et al disclosing limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Segel (US Pat. Pub. No. 2005/0174935) directed toward providing wireline link a backup connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642